DETAILED ACTION
Claims 11-21 are presented for examination, wherein claims 12-21 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 20, 2020.
The traversal is on the ground that the identified claim groups do not share the same or corresponding special technical feature within the meaning of PCT Rule 13.2, alleging:
… Miyabayashi does not disclose introducing the electrolyte through “an orifice (62, 63) in the distal portion (12, 52) opening onto a lateral face of the electrode (20, 30)”, i.e. opposite to the membrane location (references 62, 63, 82, 83 below), as claimed in claim 11, together with the discharge of the electrolyte from the frame through “an inlet orifice (64, 67) or outlet orifice (84, 87), respectively, opening onto a supply channel (65, 66) or discharge channel (85, 86), respectively, in the proximal portion (14, 54) of the frame (10)”, i.e. in the proximal part of the membrane (references 64, 67, 84, 87 below).

    PNG
    media_image1.png
    698
    944
    media_image1.png
    Greyscale


This specific configuration is not disclosed or suggested by Miyabayashi.

Miyabayashi does not disclose the membrane position relative to the channels.



In contrast, the present claims relate to a distinct solution which is neither disclosed by nor obvious in view of Miyabayashi.

The claimed subject matter relates to a specific configuration comprising “an orifice (62, 63) in the distal portion (12, 52) opening onto a lateral face of the electrode (20, 30)” and an inlet orifice (64, 67) or outlet orifice (84, 87), respectively, opening onto a supply channel (65, 66) or discharge channel (85, 86), respectively, in the proximal portion (14, 54).

(Remarks, at 2:4-4:3.).
The examiner respectfully notes that this is not found persuasive because the argument is not commensurate with the scope of the claim as claimed, see e.g. infra.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 11 is severably objected to because of the article “a” is provided in each limitation (i) “a membrane (40)” (emphasis added) in “said frame (10, 50) comprises a proximal portion (14, 54) close to a membrane (40), and a distal portion (12, 52) distant from the membrane (40)” and (ii) “a supply channel (65, 66)” (emphasis added) in “at least one of the inlet channel (60, 61) and outlet channel (80, 81) comprises an inlet orifice (64, 67) or outlet orifice (84, 87), respectively, opening onto a supply channel (65, 66) or discharge channel (85, 86), respectively, in the proximal portion (14, 54) of the frame (10),” wherein each of said limitations was presented prior to said limitations, (i) in “said electrode being intended to make contact with a membrane (40), wherein: said frame (10, 50) comprises a proximal portion (14, 54) close to a membrane (40)” (emphasis added) and (ii) “said frame (10, 50) comprises a supply channel (65, 66) supplying an electrochemical fluid and an inlet channel (60, 61) for a fluid supplying a lateral face of the electrode (20, 30) … at least one of the inlet channel (60, 61) and outlet a supply channel (65, 66) or discharge channel (85, 86).” Appropriate correction is respectfully required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyabayashi et al (US 5,851,694).
Regarding claim 11, Miyabayashi teaches a redox flow secondary battery, battery including two electrodes, each of said electrodes assembled with and surrounded by a separator, wherein said two electrodes and separators thereof are positioned on both major surfaces of a permeable membrane, (e.g. 1:6-8, 3:42-48, and 5:13-17 plus e.g. Figures 1-3), reading on “frame (10, 50) of a porous electrochemical cell electrode (20, 30), said electrode being intended to make contact with a membrane (40),” alternatively, the preamble limitations “of a porous electrochemical cell electrode (20, 30)” and “said electrode being intended to make contact with a membrane (40)” are severably interpreted to be merely intended sue, e.g. MPEP § 2111.02, wherein:
each of said separators comprises a proximate side and a distal side, wherein in perspective illustrations provided in Figures 1-2, the proximal side is closer to the viewer and the distal side is further from the viewer (e.g. 5:13-17 plus e.g. Figures 1-3), reading on “said frame (10, 50) comprises a proximal portion (14, 54) … , and a distal portion (12, 52) … ,” wherein the “membrane” in “close to a membrane (40)” and “distant from the membrane (40)” is interpreted to be merely a relative term intended to orient the position of claimed characteristics (see infra) of said claimed frame, since said “membrane” is not within the scope of the instantly claimed “frame,” which is “intended to make contact with a membrane” (emphasis added),
(1)	each of said separators comprising a plurality of inlets (reading on the claimed “supply channel”) extending through a thickness “d” direction of said separator,
slits (reading on the claimed “inlet channel”), each slit extending from said inlet through a first opening (reading on inlet orifice”) at an intersection thereof toward a respective said electrode in a height “H” direction through a second opening (reading on the claimed “orifice”) to a first intervening slot, said slits and second openings therein introducing electrolytic solution indirectly to a side edge of said respective electrode by said first intervening slot located therebetween,
wherein each of said slits two bends such that each of said second openings is closer to said distal side than said first openings; and, each of said first openings is closer to said proximate side than said second opening (e.g. 3:22-23, 6:8-13, and 6:35-47 plus e.g. Figures 1-3),
reading on “said frame (10, 50) comprises a supply channel (65, 66) supplying an electrochemical fluid and an inlet channel (60, 61) for a fluid supplying a lateral face of the electrode (20, 30)” as claimed; “the inlet channel (60, 61) comprising an orifice (62, 63) in the distal portion (12, 52) opening onto a lateral face of the electrode (20, 30);” and, “at least one of the inlet channel (60, 61) and outlet channel (80, 81) comprises an inlet orifice (64, 67) or outlet orifice (84, 87), respectively, opening onto a supply channel (65, 66) or discharge channel (85, 86), respectively, in the proximal portion (14, 54) of the frame (10),”
alternatively, the limitation “supplying a lateral face of the electrode (20, 30)” is interpreted to be merely a relative term intended to orient the position of claimed characteristics (see supra) of said claimed frame, since said “electrode” is not within the scope of the instantly claimed “frame,” which is “of a porous electrochemical cell electrode” (emphasis added)
alternatively, the limitations “in the distal portion (12, 52)” and “in the proximal portion (14, 54)” are severably interpreted to be merely relative terms intended to orient the position of claimed characteristics (see supra) of said claimed frame with respect to one another (i.e. closer to either a distal or a proximal surface compared with the other surface); and,
(2)	each of said separators comprising a plurality of outlets (reading on the claimed “discharge channel”) extending through a thickness “d” direction of said separator,
wherein each outlet includes a plurality of slits (reading on the claimed “outlet channel”), each slit extending to said outlet through a fourth opening (reading on outlet orifice”) at an intersection thereof from a respective said electrode in a height “H” direction through a third opening (reading on the claimed “orifice”) from a second intervening slot, said slits and third openings therein discharging electrolytic solution indirectly from a side edge of said respective electrode by said second intervening slot located therebetween (e.g. 3:22-23, 6:8-13, and 6:35-47 plus e.g. Figures 1-3),
reading on “said frame (10, 50) comprises a discharge channel (85, 86) discharging an electrochemical fluid and an outlet channel (80, 81) through which the fluid exits via a lateral face of the electrode (20, 30)” as claimed and “the outlet channel (80, 81) comprising an orifice (82, 83) … opening onto a lateral face of the electrode (20, 30),”
alternatively, the limitation “via a lateral face of the electrode (20, 30)” is interpreted to be merely a relative term intended to orient the position of claimed characteristics (see supra) of said claimed frame, since said “electrode” is not within the scope of the instantly claimed “frame,” which is “of a porous electrochemical cell electrode” (emphasis added),

As noted, each outlet includes said plurality of slits, wherein each slit extending to said outlet through said fourth opening at said intersection thereof from said respective said electrode in a height “H” direction through said third opening from said second intervening slot, said slits and third openings therein discharging electrolytic solution indirectly from said side edge of said respective electrode by said second intervening slot located therebetween (e.g. supra), but does not expressly teach the location of said third opening to be “in the distal portion” of the limitation “the outlet channel (80, 81) comprising an orifice (82, 83) in the distal portion (12, 52) opening onto a lateral face of the electrode (20, 30).
However, it would have been obvious to a person of ordinary skill in the art to shape and orient the slits of said outlet in a similar and mirror image to those of the inlet, since they are for similar and complementary purposes, reading on said limitation,
alternatively, the limitation “in the distal portion (12, 52)” is interpreted to be merely relative terms intended to orient the position of claimed characteristics (see supra) of said claimed frame with respect to one another (i.e. closer to either a distal or a proximal surface compared with the other surface).

    PNG
    media_image2.png
    2329
    1763
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723